Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations:
in which the first housing part comprises a rear surface area configured to face the torso of the player, wherein the rear surface area is concave in shape, wherein preferably a radius of curvature (R2) of said rear surface area is, at least in sections, between 0.5 m and 3 m (claim 10),
in which the second housing part comprises a rear surface area configured to face the torso of the player, wherein the rear surface area is concave in shape, wherein preferably a radius of curvature of said rear surface area is, at least in sections, between 0.5 m and 3 m (claim 11), and
in which the second housing part comprises further operating elements, which are arranged in particular in an indentation formed by the second housing part, wherein in particular the further operating elements occupy a further spatial area, which extends to a first boundary line on a first side and to a second boundary line on a second side opposite the first side, wherein the second boundary line is further away from the bellows than the first boundary line, wherein the second boundary line has a concave curvature and wherein the further spatial area occupied by the further operating elements extends in a further plane, which encloses a further angle of between 0º and 50º, preferably between 0º and 40º, for example between 0º and 20º, with the center plane (M) of the manual pulling instrument. 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites 
the broad recitation “a manual pulling instrument” and also recites “in particular an accordion which is the narrower statement of the range/limitation,
and
the broad recitation “angle between 20º and 65º, and the claim also recites “preferably between 30º and 60º which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2-15 are rejected for dependence on claim 1.
In a further instance, claim 2 recites the broad recitation “a radius of curvature (R) that is between 15 cm and 30 cm, and the claim also recites “preferably between 20 cm and 30 cm  which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Similarly:
Claim 12, broad recitation “between 0º and 50º”, narrow recitation “preferably between 0º and 40º, for example between 0º and 20º.”
Claim 13, broad recitation “between 5 cm and 25 cm”, narrow recitation “preferably between 7 cm and 20 cm.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hohner (U. S. Patent 1,908,247).
Regarding claim 1, Hohner teaches  manual pulling instrument, in particular an accordion (figure 5), comprising: 
a first housing part (right hand side to player) comprising operating elements b which are configured to be operated by a player of the manual pulling instrument with one hand (as shown in figures 1 and 2); 
a second housing part (left had side to player); and 
a bellows a by which the first housing part and the second housing part are movably connected to each other (as shown in figures 1 and 2); 
wherein the operating elements occupy a spatial area extending to a first boundary line on a first side (near bellows) and to a second boundary line (near edge) on a second side opposite the first side (as shown in figure 5), wherein the second boundary line is further away from the bellows than the first boundary line (as shown in figure 5), and wherein the second boundary line has a concave curvature (as shown in figure 5, and wherein the spatial area occupied by the operating elements extends, at least to a first approximation, in a plane (T) which encloses an angle (a) (as shown in figure 5).  
(2) Hohner does not teach the range of the angle of between 20º and 65º, preferably between 30º and 60º, with a center plane (M) of the manual pulling instrument which extends symmetrically with respect to the bellows between the first housing part and the second housing part when the bellows is in a folded state. In the disclosure by Hohner, he plane of the keys vs. the plane that extends symmetrically with the bellows would rather be about 80 degrees. 
(3) Trapp et al. teaches a handpull musical instrument wherein the angle is within the range of 30º to 80º (claim 2 and figure 8) which overlaps the broadest range of claim 1 of 25º to 65º.
The courts have generally held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  The range by Trapp et al. incorporates nearly the full range of the claim. 
(4) The handpull instrument by Hohner may be modified in view of Trapp et al. wherein the plane of the keys has the range of the angle of between 20º and 65º, preferably between 30º and 60º, with a center plane (M) of the manual pulling instrument which extends symmetrically with respect to the bellows between the first housing part and the second housing part when the bellows is in a folded state. The plane of the keys vs. the plane that extends symmetrically with the bellows would rather be about 80 degrees.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the selection of the range of angles for the plane of the operating elements is known in the art, where the general condition of the invention is known selecting the optimum or workable range is considered by the courts to be within the ordinary skill in the art. 
(1) Regarding claim 2, the combination of Hohner and Trapp et al. teach the manual pulling instrument according to claim 1. 
(2) The combination of Hohner and Trapp et al. the limitation wherein the concave does not teach the curvature of the second boundary line has, at least in sections, a radius of curvature (R1) that is between 15 cm and 35 cm, preferably between 20 cm and 30 cm.  The claimed range appreciably overlaps the full workable range for the limitation. 
(4) The pullling instrument according to the combination of Hohner and Trapp et al. may be further specified wherein the curvature of the second boundary line has, at least in sections, a radius of curvature (R1) that is between 15 cm and 35 cm, preferably between 20 cm and 30 cm.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated that the person of ordinary skill would have been able to discover what is essentially the full workable range for the curvature of the lines of the operating elements.
Regarding claim 3, Hohner and Trapp et al. teach the manual pulling instrument according to claim 1, and Hohner teaches the limitation wherein the first boundary line has a concave curvature (as shown in figure 5).
Regarding claim 4, the combination of Hohner and Trapp et al. teach the manual pulling instrument according to claim 3, and Hohner discloses the limitation wherein the concave curvature of the first boundary line is congruent, at least to a first approximation, with the concave curvature of the second boundary line (as shown in figure 5).
Regarding claim 5, the combination of Hohner and Trapp et al. teach the manual pulling instrument according to claim 1, and Hohner discloses the limitation wherein the operating elements are arranged along a plurality of concavely curved lines (front of the operating elements, as shown in figure 5).
Regarding claim 6, the combination of Hohner and Trapp et al. teach the manual pulling instrument according to claim 5, wherein the concave curvature of the lines is congruent, at least to a first approximation, with the concave curvature of the first boundary line and/or the second boundary line (as reasonably understood from the image of figure 5).
Regarding claim 7, the combination of Hohner and Trapp et al. teaches the manual pulling instrument according to claim 1, and Hohner teaches the limitation in which the first housing part has a concave curvature on a side facing away from the bellows (as shown in figure 5).
Regarding claim 8, the combination of Hohner and Trapp et al. teaches he manual pulling instrument according to claim 7, and Hohner teaches the limitation wherein the concave curvature on the side of the first housing part facing away from the bellows is congruent, at least to a first approximation, with the concave curvature of the second boundary line (as shown in figure 5).
Regarding claim 9, the combination of Hohner and Trapp et al. teach the manual pulling instrument according to claim 1, in which the first housing part comprises a rear surface area configured to face the torso of the player, wherein an upper end of the spatial area occupied by the operating elements is formed further away from the rear surface area than a lower end of the spatial area (shown by both Hohner and Trapp et al.).
Regarding claim 14, the combination of Hohner and Trapp et al. teach the manual pulling instrument according to claim 1, in which the first housing part has an outer surface configured to be opposite the torso of the player when the manual pulling instrument is held as intended, wherein the outer surface has formed therein at least one sound exit aperture configured to emit a note generated by an actuation of the bellows (these are usual and customary elements to the acoustic accordions by Hohner and Trapp et al.)
Regarding claim 15, the combination of Hohner and Trapp et al. teach the manual pulling instrument according to claim 14, in which the at least one sound exit aperture is the only exit aperture of the manual pulling instrument configured to emit notes generated by an actuation of the bellows (having only one exit aperture would be an obvious variant of having multiple exit apertures).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hohner and Trapp et al. as applied to claim 1 above, and further in view of Curletto (U. S. Patent 5,388,493).
(1) Regarding claims10 and 11, the combination of Hohner and Trapp et al. teach the manual pulling instrument according to claim 1, 
(2) The combination of Hohner and Trapp et al. does not teach 
in which the first housing part comprises a rear surface area configured to face the torso of the player, wherein the rear surface area is concave in shape, wherein preferably a radius of curvature (R2) of said rear surface area is, at least in sections, between 0.5 m and 3 m,
in which the second housing part comprises a rear surface area configured to face the torso of the player, wherein the rear surface area is concave in shape, wherein preferably a radius of curvature of said rear surface area is, at least in sections, between 0.5 m and 3 m.
(3) Curletto teaches an electronic accordion with section that form a curved outline.  Curletto teaches the motivation of the curved outline, the instrument shape is motivated to better adhere to the player’s body contour (column 1, lines 53-56).  
The courts have generally held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
(4) The handpull instrument according to the combination of Hohner and Trapp et al. may be modified in view of Curletto and the ordinary skill in the art 
(claim 11) in which the first housing part comprises a rear surface area configured to face the torso of the player, wherein the rear surface area is concave in shape, wherein preferably a radius of curvature (R2) of said rear surface area is, at least in sections, between 0.5 m and 3 m,
(claim 12) in which the second housing part comprises a rear surface area configured to face the torso of the player, wherein the rear surface area is concave in shape, wherein preferably a radius of curvature of said rear surface area is, at least in sections, between 0.5 m and 3 m.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated the concave shape to better adhere to the player’s body contour and the selection of preferred range of the curvature that a person of ordinary skill in the art would find it obvious to select the appropriate range of curvature. 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hohner and Trapp et al. as applied to claim 1 above, and further in view of Hofbauer (U. S. Patent 2,072,985).
(1) Regarding claim 12, the combination of Hohner and Trapp et al. teach the manual pulling instrument according to claim 1, Hohner teaches the limitation in which the second housing part comprises further operating elements, which are arranged in particular in an indentation formed by the second housing part, wherein in particular the further operating elements occupy a further spatial area, which extends to a first boundary line on a first side and to a second boundary line on a second side opposite the first side, wherein the second boundary line is further away from the bellows than the first boundary line (as shown in figures 1 and 2).
(2) The combination of Hohner and Trapp et al. does not teach 
wherein the second boundary line has a concave curvature and wherein the further spatial area occupied by the further operating elements extends in a further plane, which encloses a further angle of between 0º and 50º, preferably between 0º and 40º, for example between 0º and 20º, with the center plane (M) of the manual pulling instrument.
(3) Hohner teaches the first type of operating elements b arranged in a pattern with a curvature and a second type of operating elements that are not arranged in ha pattern with curvature. Hofbauer teaches the second type of operating elements x wherein the second boundary line has a concave curvature and wherein the further spatial area occupied by the further operating elements extends in a further plane (as shown in figure 1).  
Trapp et al. teaches the second set operators 5 are arranged in another angle which is also arranged in a angle overlapping the range of 0º to 50º (as shown in figure 8). The for the second set of operators is suggestively 30º to 80º.
The courts have generally held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
(4) The manual pulling instrument by the combination of Hohner and Trapp et al. may be modified in view of Hofbauer and the ordinary skill wherein the second boundary line has a concave curvature and wherein the further spatial area occupied by the further operating elements extends in a further plane, which encloses a further angle of between 0º and 50º, preferably between 0º and 40º, for example between 0º and 20º, with the center plane (M) of the manual pulling instrument.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above the curvature of the second area of operators and the angle of plane of the second area of operators motivated to make them easier to the use by the player and the particular angle range obvious for a teaching of the angle by Trapp et al. where the courts have found it obvious for a person of ordinary skill in the art to select the optimum or usable range where the general condition of the invention are disclosed in the relevant prior art. 
Claim 13, the manual pulling instrument according to claim 12, wherein the concave curvature of the second boundary line of the further spatial area has, at least in sections, a radius of curvature which is between 5 cm and 25 cm, preferably between 7 cm and 20 cm, is obvious over the combination of Hohner, Trapp et al., and Hofbauer for the rational applied to claim 2 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        September 8, 2022